Citation Nr: 1432738	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  07-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right hip disability.
 
2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1976.

This matter was last before the Board of Veterans' Appeals (Board) in June 2012, on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In June 2012, the Board denied service connection for an acquired psychiatric disability and declined to reopen the issue of entitlement to service connection for a right hip disability.  In March 2013, the Veteran and VA filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the June 2012 Board decision.  In a March 2013 Order, the Court granted the Joint Motion.

Although the parties to the Joint Motion agreed that the Board should further discuss whether it had fulfilled its duty to assist the Veteran in regard to the provision of a hearing, the Veteran, through counsel, indicated in a June 16, 2014 letter that he no longer wished to have a hearing.  Specifically, the Veteran asserted that he only wished to have a hearing if the Board did not determine that the evidence of record required remand of the appeal for additional development.  As the Board herein remands the issues on appeal for such development, it construes the June 16, 2014 letter as withdrawal of the Veteran's request for a hearing.  38 C.F.R. § 20.704 (e).

The file reflects that the Veteran submitted a December 2006 letter alleging clear and unmistakable error (CUE) in the October 2005 rating decision.  However, as the determinations made in that rating decision are the bases for the current appeal, the October 2005 rating decision is not final and cannot constitute a valid basis for a claim of CUE.  38 C.F.R. § 3.105(a).  The Veteran's contentions as to CUE are construed as evidence/argument pertinent to his current appeal.

The issues of entitlement to service connection for a right hip disability and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied entitlement to service connection for a right hip disability.  That decision was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Although the RO declined to reopen the claim for service connection for a right hip disability in an April 1996 rating decision, the file reflects that decision was returned as undeliverable and was not re-mailed; the Veteran was not notified of the April 1996 rating decision.

3.  Evidence added to the record since the January 1980 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied the Veteran's claim of entitlement to service connection for a right hip disability is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right hip disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that specific issue.  However, consideration of the merits of that issue, and consideration of the issue of service connection for an acquired psychiatric disorder, is deferred, pending additional development consistent with the VCAA.

II.  Analysis

Generally, a claim which has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for service connection for a right hip disability was originally denied in a January 1980 rating decision in which the RO found that there was no evidence that he experienced a right hip disability as the result of his service.  At the time of the January 1980 decision, the RO considered the Veteran's service treatment records and advised him of the rating decision and his appellate rights.  However, the Veteran did not appeal that determination and no evidence pertaining to the claimed right hip disability was received within one year of that rating decision.  38 C.F.R. § 3.156(b).

The Veteran submitted another claim (construed as a petition to reopen a claim) for service connection for right hip disability in January 1987; although the RO responded with a February 1987 letter informing him of the need to submit new and material evidence to reopen his claim, the RO did not issue an adjudication.  In September 1995, the Veteran again submitted a claim (construed as a petition to reopen a claim) for service connection for a right hip disability.  In response, the RO issued an April 1996 rating decision declining to reopen his claim.  However, as the file reflects that the RO's April 1996 decision was returned to VA as undeliverable and was not subsequently re-mailed, the Board cannot find that the Veteran was notified of that adjudication.  Due to this lack of notification, and the lack of adjudication of the Veteran's January 1987 petition, the January 1980 adjudication remains the last final decision on the claim for service connection for a right hip disability.  38 C.F.R. § 20.1103.    

Since the January 1980 rating decision, new evidence - consisting of treatment records and lay statements - was added to the record.  The newly received evidence includes September 1987 private treatment records reflecting that the Veteran reported experiencing right hip pain ever since a fall during service and, as a result of those complaints as well as a physical evaluation with x-ray, he was diagnosed with a slipped capital right epiphysis.  Subsequent treatment notes from a state medical facility reflect diagnosis of arthritis "resultant" from the slipped epiphysis as well as a leg length discrepancy.

Not only is the evidence received since the prior final denial new, in that it was not previously of record, but some of it is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the subsequent treatment notes indicate that the Veteran's complaints of right hip pain since service may be consistent with a "slipped epiphysis," which developed into arthritis.  These records, paired with the Veteran's lay testimony, provide new and material evidence linking a current right hip disability to his active duty experiences, which include, as documented in service treatment records, an episode of pain above the right iliac crest after a run in November 1975.  The new evidence is presumed credible for the purpose of evaluating the petition to reopen the claim for service connection.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For the foregoing reasons, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a right hip disability is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a right hip disability is granted, to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary to ensure that no pertinent service records remain outstanding.  The service treatment records associated with the file include a February 1976 referral for mental health services which bears a March 1976 notation by a Behavior Consultation Specialist indicating that the Veteran would be "followed by" "NPDF."  However, no other such records appear in his file.  Appropriate attempts should be made to ensure that the file contains all of the Veteran's available treatment and personnel records, to include any psychiatric records from the location/repository (if any) that maintains records from Madigan Army Medical Center and/or "NPDF."  If no such records are available, the Veteran must be notified.  As the file reflects that the RO has already conducted a search for any outstanding records at Fort Jackson (see November 2008 formal finding), the AOJ should also specifically inform the Veteran of the results of that search effort. 

The claims file also reflects that pertinent post-service treatment records remain outstanding.  Specifically, the Veteran has attested that he received VA treatment subsequent to service, but no such records appear in the file.  Further, he has submitted a December 2013 statement from a California state medical professional attesting that he has been diagnosed with posttraumatic stress disorder (PTSD), but the most recent treatment record from that facility is dated August 2011 and does not reflect psychiatric diagnosis.  While this case is in remand status, the AOJ must take appropriate steps to obtain any relevant outstanding treatment notes.

Remand also is necessary to afford the Veteran examinations to determine the nature and etiology of his claimed right hip disability and any current acquired psychiatric disorder (noting that he has contended to experience a psychiatric disorder ever since service, as well as secondary to the claimed hip disability).  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources to determine whether any of the Veteran's service treatment or personnel records remain outstanding, to specifically include any records of psychiatric treatment/evaluation from Madigan Army Medical Center, to include "NPDF."  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e).  

2. Concurrent with the above, notify the Veteran of the attempts (as reflected by the November 2008 formal finding of unavailability) made to locate any available records from Fort Jackson, inform him why further attempts would be futile, and allow him the opportunity to provide any such records in his possession.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e).

3.  Obtain any available VA treatment records - to include any retired hardcopy records.  Note that the Veteran reported receiving VA treatment from the VA Medical Center in Los Angeles from 1978.  All reasonable attempts should be made to obtain such records.  If such records cannot be obtained after reasonable efforts have been made, issue an appropriate formal determination of unavailability and notify the Veteran of the status of such records. 

4.  Provide the Veteran any authorizations necessary for the release of treatment records from the California Department of Corrections (California Medical Facility).    All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue an appropriate formal determination of unavailability and notify the Veteran of the status of such records.

5.  Provide the Veteran with an opportunity to identify and submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for any identified private treatment providers and make at least two (2) attempts to obtain records from any such sources.  If any identified records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

6.  After all records and/or responses from each contacted entity have been associated with the claims file, attempt to schedule the Veteran for VA examinations to assess the natures and etiologies of any current right hip disability and any current acquired psychiatric disorder.  

If the Veteran remains incarcerated, initially request that the correctional facility arrange transport of the Veteran to a VA facility within the same state.  If correctional facility officials indicate that transportation is not possible, request that the Veteran be examined at the facility by VA examiners or VA fee-basis providers.  If such VA personnel are not allowed in the facility, request that appropriately qualified correctional facility health care professionals, at VA expense, examine the Veteran and respond to the examination questions, to include appropriate disability benefits questionnaires (DBQs).  If the requested examinations may only be conducted by facility health care professionals, provide them with adequate copies of the medical and lay evidence within the claims file for the purpose of providing the requested opinions; ensure that, upon completion of the requested opinions, all copies are returned to VA and destroyed using appropriate methods.

The claims file (in copied format, if necessary) and a copy of this Remand must be made available to, and reviewed by, the examiners (whether VA or correctional facility) in conjunction with the examinations.  
In regard to the claimed right hip disability, the examiner is requested to answer the following question and provide a rationale for the opinion offered: is it at least as likely as not (50 percent or greater probability) that any current right hip disability began during service or is otherwise causally related to any incident of service, to include the documented November 1975 incident of pain above the right iliac crest?  

A complete rationale for all opinions must be provided, to include discussion of any pertinent medical evidence within the claims file - the examiner's attention is drawn to the September 1987 diagnosis of slipped capital epiphysis.  The examiner is advised that an opinion based solely on a lack of contemporaneous medical evidence is not sufficient.  

In regard to the claimed psychiatric disorder, the examiner must provide an opinion as to whether it is it at least as likely as not (a 50 percent or greater probability) that PTSD, or any other currently diagnosed psychiatric disorder, was incurred during, or is otherwise related to, the Veteran's active duty service.  If service connection for a right hip disability has been established, then also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder has been caused or aggravated by the right hip disability.

Aggravation means a permanent worsening beyond the natural progression of the disability.

  A complete rationale for all opinions must be provided, to include discussion of any pertinent medical evidence within the claims file - the examiner's attention is drawn to the February and March 1976 service treatment records reflecting referral for mental health services and to the December 2013 diagnosis of PTSD.  The examiner is advised that an opinion based solely on a lack of contemporaneous medical evidence is not sufficient.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


